MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Nov 06 2017, 9:15 am
regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                      Curtis T. Hill, Jr.
Oldenburg, Indiana                                      Attorney General of Indiana
                                                        Angela N. Sanchez
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dillon Trumpey,                                         November 6, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1704-CR-666
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Linda Brown,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G10-1610-CM-39980



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1704-CR-666 | November 6, 2017             Page 1 of 4
                                Case Summary and Issue
[1]   Following a bench trial, Dillon Trumpey was convicted of theft, a Class A

      misdemeanor. On appeal, Trumpey challenges whether the State presented

      sufficient evidence to support his conviction. Concluding the State presented

      sufficient evidence, we affirm.



                            Facts and Procedural History
[2]   On October 10, 2016, Eric Brumlee was working as a store clerk at Inside

      Scoop Candies and Gifts at Castleton Square Mall. Brumlee was the only

      employee in the store. While he was working at the cash register, Brumlee

      observed a male customer, later identified as Trumpey, take several stuffed

      animals from a display near the entrance of the store. Specifically, Brumlee saw

      Trumpey take a large husky stuffed animal and leave the store without paying.

      Trumpey was accompanied by a female and Brumlee observed them walk

      quickly toward Sears. Brumlee called the police and described the perpetrator

      as a tall, white male with blonde hair and wearing a gray beany.


[3]   Following Brumlee’s report, Officer Marcus Riley of the Indianapolis

      Metropolitan Police Department was dispatched to Castleton Square Mall.

      Officer Riley found Trumpey inside Sears and detained him. Trumpey

      possessed a stuffed animal and his female companion had the large husky

      stuffed animal. Officer Riley escorted Trumpey and his companion back to

      Inside Scoop Candies and Gifts where Brumlee identified them as the pair that


      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-CR-666 | November 6, 2017   Page 2 of 4
      stole merchandise from the store. Trumpey admitted to Officer Riley that he

      stole the merchandise, but later recanted his confession.


[4]   The State charged Trumpey with theft, a Class A misdemeanor. At trial,

      Trumpey testified and denied stealing merchandise or ever being present at

      Inside Scoop Candies and Gifts. Trumpey also stated a friend who was with

      his group at the mall “looks just like [Trumpey] . . . .” Transcript at 41. The

      trial court found Trumpey guilty as charged. Trumpey now appeals.



                                Discussion and Decision
                                     I. Standard of Review
[5]   Our standard of review in claims of insufficient evidence is well settled: we

      neither reweigh the evidence nor judge the credibility of the witnesses, and we

      consider only the evidence most favorable to the verdict and the reasonable

      inferences that can be drawn from this evidence. Knight v. State, 42 N.E.3d 990,

      993 (Ind. Ct. App. 2015). We will not disturb the verdict if substantial evidence

      of probative value supports it. Id. As an appellate court, we respect the trier-of-

      fact’s exclusive province to weigh conflicting evidence. Id.


                             II. Sufficiency of the Evidence
[6]   Trumpey argues the State failed to present sufficient evidence to prove beyond a

      reasonable doubt that Trumpey committed theft. To convict Trumpey of theft,

      the State was required to prove that Trumpey “knowingly or intentionally

      exert[ed] unauthorized control over property of another person, with intent to

      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-CR-666 | November 6, 2017   Page 3 of 4
      deprive the other person of any part of its value or use . . . .” Ind. Code § 35-43-

      4-2(a) (2014).


[7]   The State’s evidence established that Brumlee witnessed Trumpey and a female

      companion in Inside Scoop Candies and Gifts. While working behind the cash

      register, Brumlee observed Trumpey take merchandise, specifically a large

      husky stuffed animal, and leave without paying. The police then apprehended

      Trumpey, who fit the description given to them by Brumlee. Trumpey’s

      companion possessed a large husky stuffed animal. Brumlee later identified

      Trumpey as the person who stole the stuffed animals from the store and

      Trumpey admitted to Officer Riley that he stole them. Trumpey’s argument

      that we should credit his testimony that he was in “the wrong place at the

      wrong time with the wrong person,” tr. at 11, is merely a request to reweigh the

      evidence, which we cannot do. Knight, 42 N.E.3d at 993. The trial court

      weighed the evidence and credited Brumlee’s testimony that he witnessed

      Trumpey take merchandise without paying for it. This is sufficient evidence to

      support Trumpey’s conviction for theft.



                                             Conclusion
[8]   The State presented sufficient evidence to support Trumpey’s conviction for

      theft. Accordingly, we affirm his conviction.


[9]   Affirmed.


      Riley, J., and Pyle, J., concur.
      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-CR-666 | November 6, 2017   Page 4 of 4